EXHIBIT 10.5 LOAN & SECURITY AGREEMENT THIS LOAN & SECURITY AGREEMENT (as amended, restated or otherwise modified from time to time, the "Security Agreement") is entered into as of the 7th day of November, 2008, among 301 PRODUCTIONS, INC., a California corporation (the "Grantor"), NATIONAL LAMPOON, INC., a California corporation ("NL"), and the ALFRED J. FERRO TRUST (referred to as the "Secured Party"). The Grantors and the Secured Party are sometimes referred to herein collectively as the "Parties" and each individually as a "Party". RECITALS WHEREAS, Grantor is the owner of all right, title and interest in and to the motion picture currently titled "National Lampoon's Legend of Awesomest Maximus" (the "Film"). WHEREAS, NL controls and owns all of the issued and outstanding equity securities of Grantor, and NL and Grantor have entered into that certain Worldwide Distribution Agreement dated as of November 7, 2008 (the "NL Distribution Agreement") pursuant to which Grantor has appointed NL as the worldwide distributor of the Film. WHEREAS, simultaneously herewith, the Secured Party is lending to Grantor the sum of ONE HUNDRED TWENTY FIVE THOUSAND and NO/100 Dollars ($125,000.00) (the "Loan") evidenced by that certain Secured Promissory Note of the Company dated as of November 7, 2008 (the "Secured Promissory Note"). WHEREAS, the Secured Party has required the Grantor and NL to execute and deliver this Security Agreement and grant to Secured Party a perfected continuing Lien in the Collateral (as hereinafter defined) in order to secure the prompt and complete payment, observance and performance of all of the Obligations (as hereinafter defined), and as a condition precedent to the making of any loans, advances and any other financial accommodations by the Secured Party. WHEREAS, VS Investment B, LLC, Voodoo Production Services, L.L.C., Jerry Daigle, Janice Salaman and the Alfred J. Ferro Trust have made loans to Grantor in the amounts of $600,000.00, $450,000.00, $450,000.00, $350,000.00 and $125,000.00 each, for a total of $1,975,000.00 which has been or is being fully funded prior to, or contemporaneously with, the funding of the Loan (the "Other Loans") upon terms substantially similar to the terms of this Security Agreement and the Secured Note, and the Secured Party, VS Investment B, LLC, Voodoo Production Services, L.L.C., Jerry Daigle and Janice Salaman (together, the "Intercreditor Group," and each being individually referred to as a "Member of the Intercreditor Group") are parties to that certain Intercreditor Agreement of even date herewith (the "Intercreditor Agreement"). NOW, THEREFORE, in consideration of the Loan, the premises and mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Defined Terms. All capitalized terms used but not otherwise defined herein have the meanings given to them in Annex A attached hereto. All other terms contained in this Security Agreement, unless the context indicates otherwise, have the meanings provided for by the Code to the extent the same are used or defined therein. 1 2.
